Citation Nr: 1616795	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a disability manifested by irregular and painful menses.

3.  Entitlement to service connection for anemia.

4.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus, to include a separate compensable rating for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1982 to January 1989.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Cleveland, Ohio, Regional Office (RO) which denied, in pertinent part, service connection for a disorder and a disorder characterized as irregular menstrual periods.  In April 2007, the RO granted service connection for diabetic retinopathy, as secondary to the Veteran's service-connected type II diabetes; denied a separate compensable rating for the vision disorder, and denied service connection for anemia.  In August 2014, the Board remanded the issues of service connection for anemia, a disability manifested by irregular and painful menstrual periods, a heart disorder, and a rating in excess of 20 percent for type II diabetes to the RO for additional action.

The issue of service connection for Bell's palsy has been raised by the record in a January 2012 statement and the issue of a rating in excess of 10 percent for depression has been raised by the record in a September 2013 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Service treatment records appear incomplete.  A July 1988 report of medical history at service separation states that the Veteran was hospitalized for 4.5 months of her in-service pregnancy and that she had a miscarriage in January 1985.  These records are not obtained. 

Other development is directed below and the case is REMANDED for the following action:

1.  Contact the Veteran and advise her that she may provide any further medical and non-medical evidence to support her claims pertaining to service connection for a heart disorder, gynecological disorders, anemia, diabetes, and eye disorders. She should include the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

      2.  Contact the National Personnel Records Center 
(NPRC) and/or the appropriate service entity and request all available service treatment records not already of record; also in accordance with any established VA protocols regarding the retrieval of service department hospitalization records independently from the NPRC.  All of the Veteran's hospital records from Fort Carson and Fort Gordon should be associated with the record. If any of these records are not obtained, advise the Veteran of these results and alternative sources of information in accordance with the Veteran's Claims Assistance Act ("VCAA"). 

3.  After all service treatment and hospitalization records are incorporated into the record, then schedule the Veteran for a VA cardiology examination to obtain an opinion as to the nature and etiology of her heart disorder and its relationship to the Veteran's period of active service.  All tests and studies should be accomplished and the findings reported in detail.  

THE EXAMINER IS ADVISED that the Veteran contends that service connection for a heart disorder is warranted as she was first diagnosed with tachycardia while pregnant in service and has continued to have heart problems since that time.

On her July 1988 report of medical history at service separation, the Veteran indicated that she had palpitations or a pounding heart.  VA treatment records dated between March 2000 and March 2014 document that the Veteran had a small pericardial effusion, tachycardia, cardiomegaly, congestive heart failure, minimal pericardial fluid, a systolic ejection murmur, arrhythmia, bilateral pleural effusions, a sinus with a one degree block, a fast heartbeat with the heart not resting between beats, and that she was prescribed medication for her heart.  An April 2001 private treatment record provides diagnoses of a slightly increased aortic valve velocity, mitral regurgitation, diastolic dysfunction, and abnormal pulmonary vein flow.

In October 2014 the Veteran was afforded a VA examination for her heart condition.  The examiner stated that the Veteran had no diagnosis of a heart disease and that, although she was hospitalized in 2002 with shortness of breath and lower extremity edema, her heart was normal at that time.  The examiner noted that the Veteran's admitting diagnosis at that time was congestive heart failure.  On examination, the Veteran exhibited evidence of cardiac hypertrophy and an abnormal X-ray study provided that she had "cardiomegaly and questionable infiltrate or pleural reaction left base laterally."  The examiner checked the boxes indicating that the Veteran had not had congestive heart failure, had not had cardiac arrhythmia, and had not had a heart valve condition.  The examiner stated that she could not find any other hospital admission for a heart condition other than the mentioned 2002 admission, any diagnosis of congestive heart failure, or any in-service treatment for a heart condition.  She opined that the Veteran's service-connected hypertension has not affected her health and that she is limited because of her morbid obesity.  However, the examiner did not address the Veteran's reported heart palpitations at service separation, her copious heart conditions documented in VA and private treatment records, and the abnormal chest X-ray study provided in the examination report.  

The examiner should address the following:

a.  Does the Veteran have a heart disorder?

b.  If so, did any identified heart disorder onset or originate during the Veteran's period of active service.  The examiner should expressly discuss the Veteran's reported heart palpitations at service separation and her pregnancy and childbirth complications.

c.  If the Veteran has a heart disorder that did not originate during active service, was any such disorder caused by her service-connected disabilities.

d.  If the Veteran has a heart disorder that did not originate during active service, was any identified heart disorder aggravated (increased in severity beyond its natural progression) by her service-connected disabilities.

Service connection is currently in effect for type II diabetes mellitus with diabetic retinopathy, peripheral neuropathy of the left and right lower extremities, depression, and hypertension.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  An explanation for all opinions must be provided.
		
4.  After all service treatment and hospitalization records are incorporated into the record, then schedule the Veteran for a VA gynecological examination to obtain an opinion as to the nature and etiology of her menstrual disorder and its relationship to the Veteran's period of active service.  All tests and studies should be accomplished and the findings reported in detail.  

THE EXAMINER IS ADVISED that the Veteran contends that service connection for a disability manifested by irregular and painful menses is warranted because she had her placenta bleed out during childbirth in service, which led to multiple blood transfusions and which she contends caused her menstrual disability.

A July 1988 report of medical history at service separation states that the Veteran had dilation and curettage (D&C) procedures performed following a January 1985 miscarriage and following the delivery of her child in September 1987.  An October 1988 service treatment record indicates that the Veteran's menstrual periods are "somewhat regular, although occasionally late."  

August 1989 and September 1989 letters from a private physician state that the Veteran has diagnoses of mild hyperandrogenism and amenorrhea.  An April 2006 VA treatment record provides that the Veteran reported that after her in-service pregnancy, she did not have a period for about 8 years.  After that, she had periods only about every 4 months and would experience a lot of bloating, heavy bleeding, nausea, fatigue, and irritability.  

VA treatment records dated between October 1994 and September 2008 document complaints of irregular periods, heavy bleeding when she does get her period, swelling during her period, diagnoses of dysfunctional uterine bleeding, menorrhagia, amenorrhea, oligorrhea, and an anovulatory cycle.  The report of a March 2007 VA examination provides diagnoses of dysfunctional uterine bleeding and metrorrhagia.  VA treatment records convey that in November 2007, she underwent an abdominal hysterectomy.  

In October 2014, the Veteran was afforded a VA gynecological examination for compensation purposes.  The examiner noted the Veteran's diagnoses of hyperandrogenism, menorrhagia, and that she had had a total abdominal hysterectomy.  She also stated that "CPRS indicates irregular menses and anemia after the birth of her daughter in 1987."  The examiner opined that the Veteran's diagnosis of hyperandrogenism is a different problem than that of her dysfunctional uterine bleeding, which required the hysterectomy.  She further stated, "I could not find any evidence that the diseases or diagnosis made after discharge are related to military service or diseases/diagnosis made while the [V]eteran was on active duty."

However, the examiner did not address all of the diagnoses the Veteran has documented in her VA treatment records between October 1994 and September 2008.  She did not provide an opinion as to whether any of those disorders are related to the Veteran's history of obstetric and gynecological complications while in-service.  

The examiner should address the following:

a.  Does the Veteran have a menstrual disorder or did she have such a disorder during any period after service separation?

b.  If so, did any identified menstrual disorder  onset or originate during the Veteran's period of active service.  The examiner should expressly discuss the Veteran's reported D&C procedures, her pregnancy and childbirth complications, and her in-service notation of "somewhat regular, although occasionally late" periods.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions must be provided.

5.  After all service treatment and hospitalization records are incorporated into the record, then schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of her anemia and its relationship to the Veteran's period of active service.  All tests and studies should be accomplished and the findings reported in detail.  If the examiner concludes that the cause of the Veteran's anemia is different at different times, it should be expressly stated.

THE EXAMINER IS ADVISED that the Veteran contends that service connection for anemia is warranted as her anemia is caused by her period-related disability.  She alternatively contends that her in-service obstetric complications caused the anemia.

VA treatment records dated March 2000 to October 2014 document that the Veteran has "chronic anemia with menses," that she was "on iron therapy related to heavy menses," that she has chronic iron deficiency anemia, that she was taking iron and had iron delivered intravenously as she wanted to avoid a hysterectomy, that she has "dysfunctional uterine bleeding [with] stable anemia," that she has "chronic anemia with ammenorrhia," and "chronic anemia with oligorrhea," and that, even after her hysterectomy, she continued to have severe iron deficiency.

The report of a March 2007 VA examination states that the Veteran's anemia was not a result of her service-connected diabetes, but is "more likely than not to have resulted from her untreated metrorrhagia."  

In the report of the Veteran's October 2014 VA gynecological examination, the examiner noted that "CPRS indicates irregular menses and anemia after the birth of her daughter in 1987."  The examiner opined that the Veteran's anemia is due to her inability to absorb nutrients following her 2003 gastric bypass surgery.  She further stated that because the Veteran had a hysterectomy in November 2007 and, therefore, no longer has a menstrual cycle, her anemia could not be related to her menorrhagia, defective uterine bleeding, menstrual irregularities, or vaginal bleeding.

However, the examiner did not address the cause of the Veteran's anemia prior to her gastric bypass surgery, whether her noted in-service anemia is related to her post-service diagnoses of anemia, and the VA treatment records and examination linking her anemia to her menstrual disorders.  

The examiner should address the following:

a.  Whether the Veteran's anemia had its onset or originated during the Veteran's period of active service.  The examiner should expressly discuss the Veteran's pregnancy and childbirth complications and the CPRS notation of anemia in 1987.

b.  If the Veteran's anemia did not originate during active service, whether her anemia was caused by her service-connected disabilities or by her gynecological disorders.

d.  If the Veteran's anemia did not originate during active service, whether anemia was aggravated (increased in severity beyond its natural progression) by her service-connected disabilities or by her gynecological disorders.

Service connection is currently in effect for type II diabetes mellitus with diabetic retinopathy, peripheral neuropathy of the left and right lower extremities, depression, and hypertension.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions must be provided.

6.  Schedule the Veteran for an optometry examination to determine the current nature of her eye disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions must be provided.

THE EXAMINER IS ADVISED THAT the Veteran contends that a higher rating is warranted for her diabetes mellitus as her current rating does not adequately reflect the severity of her disease and she contends that a separate compensable rating is warranted for her diabetic retinopathy.   

In November 2014, the Veteran was afforded a VA examination for eye conditions.  The examiner did not provide the Veteran's uncorrected visual acuity for either distance or near vision.  VA regulation states that:  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  38 C.F.R. § 4.76 (a) (2015) (italics original).  

Prior to that examination, the Veteran's last eye examination that included both corrected and uncorrected visual acuity was in December 2011.  VA treatment records convey that in September and October 2014, the Veteran had complaints of worsening eyesight and retinopathy.  Therefore, the December 2011 examination does not provide an accurate picture of the Veteran's current disability and a new examination is required.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria as indicated by the relevant Disability Benefits Questionnaire (DBQ).  The examiner should specifically include central uncorrected and corrected visual acuity for both distance and near vision.

7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



